 

Exhibit 10.1

 



SENTIO HEALTHCARE PROPERTIES, INC.

REGULAR QUARTERLY DIVIDEND POLICY

 

 

The Board of Directors of Sentio Healthcare Properties, Inc. (the “Company”)
hereby adopts the following policy with respect to any changes in the rate of
the regular, quarterly dividend on the common stock of the Company (the “Regular
Quarterly Dividend Rate”). Unless renewed by a vote of the Board of Directors,
this policy and the responsibilities herein shall expire 36 months from the
approval date.

 

In addition to the requirements for the authorization of distributions imposed
by Maryland law, the Board of Directors will not set the Regular Quarterly
Dividend Rate above the current level of $0.125 per share without the consent of
the KKR Shareholder unless the following conditions with respect to the dividend
are satisfied as of the date the determination to set the quarterly dividend is
made:

 

1.The amount of the quarterly dividend, as increased and multiplied by four,
does not exceed the sum of (a) Funds Available for Distribution forecasted for
the upcoming four fiscal quarters following the increase and (b) 50% of the
Excess Funds Available for Distribution from the Prior Fiscal Year; and

 

2.The amount of the quarterly dividend, as increased and multiplied by four,
does not exceed 85% of the sum of (a) Funds Available for Distribution for the
preceding four fiscal quarters and (b) 75% of the Excess Funds Available for
Distribution from the Prior Fiscal Year.

 

For purposes of this policy Funds Available for Distribution is defined as
Modified Funds From Operations (calculated in accordance with the Investment
Program Association guidelines) less any maintenance and repair capital
expenditures other than of the types excluded below, amortization of principal
on the Company’s outstanding indebtedness and Residual Funds Available for
Distribution Shortfall. Maintenance and repair capital expenditures shall
include, but not be limited to, capital expenditures that are primarily intended
to maintain the existing physical plant of the asset or performance of the asset
or to address deferred maintenance items, including carpet, paint, wallcovering,
roof, siding, window, sprinkler, and furniture replacement or repair and similar
items. Maintenance and repair capital expenditures shall exclude items primarily
undertaken in order to obtain a return on investment and which may include
repurposing, redesigning, or remodeling existing spaces, creating new spaces,
and implementing capital improvements to meet licensure requirements.

 

Residual Funds Available for Distribution Shortfall is defined as the greater of
(a) the aggregate amount of regular quarterly dividends paid on the common stock
of the Company in the immediately preceding fiscal year reduced by Funds
Available for Distribution in the immediately preceding fiscal year and (b)
zero.

 

Excess Funds Available for Distribution from the Prior Fiscal Year is defined as
the greater of (a) Funds Available for Distribution in the immediately preceding
fiscal year reduced by the aggregate amount of regular quarterly dividends paid
on the common stock of the Company in the immediately preceding fiscal year and
(b) zero.

 

For the avoidance of doubt, the Board of Directors may maintain the amount of
the dividend at the Regular Quarterly Dividend Rate, currently set at $0.125 per
share, without consideration of the factors listed above. The Board of Directors
may also elect to reduce the Regular Quarterly Dividend Rate, depending on
certain factors. Additionally, the Board of Directors may at all times increase
the amount of the regular quarterly dividend, without satisfying the conditions
listed above, as required to permit the Company to continue to qualify as a
REIT.

 

 



 

